DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 11/17/2021.
Claims 1-2, 11-12, and 19 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2012/0284454 ("Klein") in view of USPGPUB 2008/0155183 ("Zhuang") and further in view of USPGPUB 2009/0193184 ("Yu").
As per claim 1, Klein substantially teaches a storage device (Klein, Abstract) comprising:
a first memory controller configured to communicate with a host and control a first memory device group; a second memory controller configured to communicate with the host through the first memory controller and control a second memory device group: (Klein, Abstract; FIG. 5, reference numerals 501, 502, 510, 511, 512, 513, 520, 540, and 541; and paragraphs 0028 and 0030-0039, where master controller 501 (i.e., a first memory controller) comprises host interface 520 for communicating with a host; communication channels 512 and 513 for 
wherein the first memory controller the first memory device group based on a first address mapping method, and controls the second memory device group through the second memory controller: (Klein, Abstract; and paragraphs 0023 and 0037, where memory devices, such as the first memory device group controller by master controller 501, are mapped into addresses in pages within blocks.  Furthermore, master controller 501 may use communication channels 512 and 513 to communicate commands to slave controller 502 to cause slave controller 502 to perform the commands on memory devices 541 connected to slave controller 502 (i.e., to control the second memory device group through the second memory controller).  Klein therefore substantially teaches wherein the first memory controller controls the first memory 
Klein does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Zhuang teaches method of managing a large array of non-volatile memories.
As per claim 1, Zhuang particularly teaches:
based on a second address mapping method different from the first address mapping method: (Zhuang, Abstract; and paragraphs 0019-0020, where the large array of flash memories of Zhuang is organized into modules and banks and accessed using virtual strips and virtual zones.  Virtual strips are a group of flash memory pages from each bank of flash memory of the array of flash memories with a same virtual strip address; a virtual zone is a group of blocks of flash memories from each bank of flash memory of the array of flash memories that has a same virtual bank address.  The Examiner notes that a group of multiple pages is different from a single page address mapping; similarly, a group of multiple blocks that form a virtual zone is different from a single block address mapping.  Zhuang therefore particularly teaches based on a second address mapping method different from the first address mapping method).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zhuang and Klein before them before the instant application was effectively filed, to modify the system of Klein to include the principles of 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for efficiently managing a large array of flash memory devices in which the management techniques improve reliability and longevity while maintaining excellent performance (Zhuang, Abstract).
Neither Klein nor Zhuang appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Yu teaches hybrid 2-level mapping tables for hybrid block- and page-mode flash-memory system.
As per claim 1, Yu particularly teaches:
wherein the first memory controller sets different address mapping methods for memory device groups included in the storage device, and controls the first memory device group based on a first address mapping method and the second memory device group based on a second address mapping method, and wherein the first address mapping method and the second address mapping method have different mapping units: (Yu, Abstract; FIG. 1, reference numerals 30, 36, 42, 43, 46, 68, and 76; FIG. 6A, reference numerals 12, and 14; FIG. 6B, reference numerals 12 and 15; FIG. 7, reference numerals 202, 210, and 214; FIG. 8, reference numerals 202, 232, 236, and 238; and paragraphs 0039-0041, and 0074-0086, where a host write command specifying an amount of data to write to non-volatile memory is received by storage smart switch 30; the received write command is then sent to an NVM controller 76 for writing to non-volatile flash memory 68.  Using an amount of data to be written, NVM controller 76 determines whether to write data to flash memory using a page mode or a block mode (i.e., two different mapping units for addressing flash memory).  Data is then written to flash memory 68 by NVM controller 76 using either the page mode or the block mode.  Yu therefore particularly teaches wherein the first memory controller sets different address mapping methods for memory device groups included in the storage device, and controls the first memory device group based on a first address mapping method and the second memory device group based on a second address mapping method, and wherein the first address mapping method and the second address mapping method have different mapping units).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Yu, Zhuang, and Klein before them before the application was effectively filed, to modify the combination of Zhuang with Klein to include the principles of Yu of enabling the use of two different techniques for mapping data written to flash memory.
The modification would having been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by ensuring that critical data is written to reliable SLC storage in page mode while other data is written to cheaper MLC storage in block mode (Yu, paragraphs 0013-0014).
As per claim 2, the rejection of claim 1 is incorporated, and Klein further substantially teaches:
wherein the first memory controller stores a first mapping table for the first memory device group in a first mapping unit and a second mapping table for the second memory device group in a second mapping unit which is greater than the first mapping unit: (Klein, paragraphs 0035-0037, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master 
Zhuang further particularly teaches:
wherein the first mapping table and the second mapping table are configured <by on – no idea?> different mapping units: (Zhuang, Abstract; and paragraphs 0019-0020, where the large array of flash memories of Zhuang is organized into modules and banks and accessed using virtual strips and virtual zones.  Virtual strips are a group of flash memory pages from each bank of flash memory of the array of flash memories with a same virtual strip address; a virtual zone is a group of blocks of flash memories from each bank of flash memory of the array of flash memories that has a same virtual bank address.  The Examiner notes that a group of multiple pages is different from a single page address mapping; similarly, a group of multiple blocks that form a virtual zone is different from a single block address mapping.  Zhuang therefore particularly teaches wherein the first mapping table and the second mapping table are configured using different mapping units).
As per claim 3,
wherein the first memory controller receives a write request, data, and a logical address from the host, and controls the first or second memory device group, which is selected based on the logical address, to perform a write operation: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 to cause slave controller 502 to perform operations in accordance with the commands from master controller 501 (e.g., read commands to retrieve data or write commands along with write data in order to cause a write operation to be performed).  Klein therefore substantially teaches wherein the first memory controller receives a write request, data, and a logical address from the host, and controls the first or 
As per claim 4, the rejection of claim 3 is incorporated, and Klein further substantially teaches:
wherein when the logical address is included in a first logical address range, the first memory controller provides the first memory device group with a write command according to the write request and stores, in the first mapping table, mapping data generated based on the logical address and a physical address of an area, in which the data is to be stored in the first memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 
As per claim 5, the rejection of claim 4 is incorporated, and Klein further substantially teaches:
wherein when the logical address is included in a second logical address range different from the first logical address range, the first memory controller provides the write command to the second memory controller and stores, in the second mapping table, mapping data generated based on the logical address and a physical address of an area, in which the data is to be stored in the second memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 to cause slave controller 502 to perform operations in accordance with the commands from master controller 501 (e.g., read commands to retrieve data or write commands along with write data in order to cause a write operation to be performed).  The Examiner further notes that when commands received from the host are determined to be addressed to logical addresses within memory 
As per claim 6, the rejection of claim 3 is incorporated, and Klein further substantially teaches:
wherein when the logical address corresponds to random write data, the first memory controller provides the first memory device group with a write command according to the write request and stores, in the first mapping table, mapping data generated based on the logical address and a physical address of an area, in which the data is to be stored in the first memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 
As per claim 7, the rejection of claim 6 is incorporated, and Klein further substantially teaches:
wherein when the logical address corresponds to sequential write data, the first memory controller provides the write command to the second memory controller and stores, in the second mapping table, mapping data generated based on the logical address and a physical address of an area, in which the data is to be stored in the second memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The 
As per claim 8, the rejection of claim 2 is incorporated, and Klein further substantially teaches:
wherein the first memory controller receives a read request and a logical address from the host, and controls the <first or second memory device group – the first *memory device group* or the second memory device group>, which is selected based on the logical address to perform a read operation: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 to cause slave controller 502 to perform operations in accordance with the commands from master controller 501 (e.g., read commands to retrieve data or write commands 
As per claim 9, the rejection of claim 8 is incorporated, and Klein further substantially teaches:
wherein when the logical address is included in the first mapping table, the first memory controller provides a read command according to the read request and a physical address mapped with the logical address in the first mapping table to the first memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the 
As per claim 10, the rejection of claim 8 is incorporated, and Klein further substantially teaches:
wherein when the logical address is included in the second mapping table, the first memory controller provides a read command according to the read request and a physical address mapped with the logical address in the second mapping table to the second memory controller: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 
As per claim 11, the rejection of claim 2 is incorporated, and Zhuang further particularly teaches:
wherein the first mapping table is configured by the first mapping unit smaller than the second mapping unit by which the second mapping table is configured: (Zhuang, Abstract; and paragraphs 0019-0020, where the large array of flash memories of Zhuang is organized into modules and banks and accessed using virtual strips and virtual zones.  Virtual strips are a group of flash memory pages from each bank of flash memory of the array of flash memories with a same virtual strip address; a virtual zone is a group of blocks of flash memories from each bank of flash memory of the array of flash memories that has a same virtual bank address.  The Examiner notes that a group of multiple pages is different from a single page address mapping; similarly, a group of multiple blocks that form a virtual zone is different from a single block address mapping.  Zhuang therefore particularly teaches wherein the first mapping table is configured by the first mapping unit smaller than the second mapping unit by which the second mapping table is configured).
As per claim 12, the rejection of claim 1 is incorporated, and Klein further substantially teaches: 
wherein the first memory controller comprises: a host interface configured to communicate with the host; a memory interface configured to communicate with the first memory device group; a chip interface configured to communicate with the second memory controller; a flash controller configured to control the first memory device group and control the second memory device group through the second memory controller; and a memory buffer configured to store a mapping table corresponding to each of the first and second memory device groups: (Klein, Abstract; FIG. 5, reference numerals 501, 502, 510, 511, 512, 513, 520, 540, and 541; and paragraphs 0028 and 0030-0039, where master controller 501 (i.e., a first memory controller that controls both of flash memory devices 540 and also flash memory devices 541 through slave controller 502) comprises host interface 520 for communicating with a host; communication channels 512 and 513 (i.e., a chip interface) for communicating with slave controller 502; and communication channel 510 that is used for communicating with memory devices (i.e., a first memory device group) connected to master controller 501.  In addition, slave controller 502 (i.e., a second memory controller) comprises communication channel 511 for communicating with memory devices (i.e., a second memory device group).  While Klein does not appear to explicitly teach a buffer for storing address tables, the Examiner notes that the system of Klein necessarily includes translation tables to translate logical addresses received from the host into physical addresses of memory devices connected to master controller 501 or slave controller 502.  It would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to store these implicit address translation tables in a memory buffer.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to store address translation tables, which are frequently accessed, in a memory buffer in faster Dynamic Random Access Memory (DRAM) that is already included in the system of Klein for buffering input addresses.  Klein therefore substantially teaches wherein the first memory controller comprises: a host interface configured to communicate with the host; a memory interface configured to communicate with the first memory device group; a chip interface configured to communicate with the second memory controller; a flash controller configured to control the first memory device group and control the second memory device group through the second memory controller; and a memory buffer configured to store a mapping table corresponding to each of the first and second memory device groups); and
wherein the second memory controller comprises: a chip interface configured to communicate with the first memory controller; a memory interface configured to communicate with the second memory device group; and a flash controller configured to control a second memory device group based on control of the first memory controller: (Klein, Abstract; FIG. 5, reference numerals 501, 502, 510, 511, 512, 513, 520, 540, and 541; and paragraphs 0028 and 0030-0039, where master controller 501 (i.e., a first memory controller that controls both of flash memory devices 540 and also flash memory devices 541 through slave controller 502) comprises host interface 520 for communicating with a host; communication channels 512 and 513 (i.e., a chip interface) for communicating with slave controller 502; and communication channel 510 that is used for communicating with memory devices (i.e., a first memory device group) connected to master controller 501.  In addition, slave controller 502 (i.e., a second memory controller) comprises communication channel 511 for communicating with memory devices (i.e., a second memory device group).  While Klein does not appear to explicitly teach a buffer for storing address .

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2012/0284454 ("Klein") in view of USPGPUB 2008/0155183 ("Zhuang").
As per claim 13,
a memory controller that controls a first memory device group and controls a second memory device group through a sub controller, the memory controller comprising: a map data manager configured to store a first mapping table corresponding to the first memory device group and a second mapping table corresponding to the second memory device group: (Klein, Abstract; FIG. 5, reference numerals 501, 502, 510, 511, 512, 513, 520, 540, and 541; and paragraphs 0028 and 0030-0039, where master controller 501 (i.e., a first memory controller) comprises host interface 520 for communicating with a host; communication channels 512 and 513 for communicating with slave controller 502; and communication channel 510 that is used for communicating with memory devices (i.e., a first memory device group) connected to master controller 501.  In addition, slave controller 502 (i.e., a second memory controller) comprises communication channel 511 for communicating with memory devices (i.e., a second memory device group).  Klein therefore substantially teaches a memory controller that controls a first memory device group and controls a second memory device group through a sub controller, the memory controller comprising: a map data manager configured to store a first mapping table corresponding to the first memory device group and a second mapping table corresponding to the second memory device group); and
an operation controller configured to generate a command according to a request received from a host and provide the command to the first memory device group or [to] the sub memory controller based on a logical address provided from the host: (Klein, Abstract; and paragraphs 0023 and 0037, where memory devices, such as the first memory device group controller by master controller 501, are mapped into addresses in pages within blocks.  Furthermore, master controller 501 may use communication channels 512 and 513 to communicate commands to slave controller 502 to cause slave controller 502 to perform the commands on memory devices 541 connected to slave controller 502 (i.e., to control the second memory device group through the second memory controller).  Klein therefore substantially teaches an operation controller configured to generate a command according to a request received from a host and provide the command to the first memory device group or [to] the sub memory controller based on a logical address provided from the host).
Klein does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Zhuang teaches method of managing a large array of non-volatile memories.
As per claim 13, Zhuang particularly teaches:
wherein the first mapping table and the second mapping table are configured by different mapping units: (Zhuang, Abstract; and paragraphs 0019-0020, where the large array of flash memories of Zhuang is organized into modules and banks and accessed using virtual strips and virtual zones.  Virtual strips are a group of flash memory pages from each bank of flash memory of the array of flash memories with a same virtual strip address; a virtual zone is a group of blocks of flash memories from each bank of flash memory of the array of flash 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zhuang and Klein before them before the instant application was effectively filed, to modify the system of Klein to include the principles of Zhuang of management of a large array of flash memories based on virtual strips and virtual zones.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for efficiently managing a large array of flash memory devices in which the management techniques improve reliability and longevity while maintaining excellent performance (Zhuang, Abstract).
As per claim 14, the rejection of claim 13 is incorporated, and Klein further substantially teaches:
wherein when the request is a write request and the logical address is included in <the first logical address range – no antecedent basis>, the operation controller provides the first memory device group with the command, data provided from the host, and a physical address of an area, in which the data is to be stored in the first memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 to cause slave controller 502 to perform operations in accordance with the commands from master controller 501 (e.g., read commands to retrieve data or write commands along with write data in order to cause a write operation to be performed).  Klein therefore substantially teaches wherein when the request is a write request and the logical address is included in a first logical address range, the operation controller provides the first memory device group with the command, data provided from the host, and a physical address of an area, in which the data is to be stored in the first memory device group).
As per claim 15, the rejection of claim 14 is incorporated, and Klein further substantially teaches:
wherein when the logical address is included in a second logical address range different from the first logical address range, the operation controller provides the sub controller with the command, the data, and a physical address of an area, in which the data is to be stored in the second memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 to cause slave controller 502 to perform operations in accordance with the commands from master controller 501 (e.g., read commands to retrieve data or write commands 
As per claim 16, the rejection of claim 13 is incorporated, and Klein further substantially teaches:
wherein when the request is a write request and the logical address corresponds to random write data, the operation controller provides the first memory device group, the operation controller provides the first memory device group with the command, data provided from the host, and a physical address of an area, in which the data is to be stored in the first memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 
As per claim 17, the rejection of claim 13 is incorporated, and Klein further substantially teaches:
wherein when the request is a write request and the logical address corresponds to sequential write data, the operation controller provides the sub controller with the command, data received from the host, and a physical address of an area, in which the data is to be stored in the second memory device group: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master controller 501, which implies master controller 501 maintains a mapping table to enable master controller 501 to translate addresses received from the host into addresses within memory devices 540 that are directly connected to master controller 501.  In addition, master controller 501 may communicate addresses upon which to perform operations to slave controller 502, which implies that master controller 501 maintains another mapping table to translate addresses received from the host into addresses within memory devices 541 that are connected to slave controller 502.  The Examiner notes that since slave controller 502 operates using instructions from master controller 501, master controller 501 must have already translated received addresses into addresses for memory devices 541 connected to slave controller 502.  The Examiner notes that master controller 501 may send commands and data to slave controller 502 to cause slave controller 502 to perform operations in accordance with the commands from master controller 501 (e.g., read commands to retrieve data or write commands 
As per claim 18, the rejection of claim 13 is incorporated, and Klein further substantially teaches:
wherein when the request is a read request, the operation controller provides the command to the first memory device group or [to] the sub controller according to whether the logical address is included in the first mapping table or the second mapping table: (Klein, paragraphs 0030-0039, where master controller 501 may address memory devices directly connected to master 
As per claim 19, the rejection of claim 13 is incorporated, and Zhuang further particularly teaches:
wherein the map data manager sets different mapping methods by configuring the first mapping table in a first mapping unit and the second mapping table in a second mapping unit greater than the first mapping unit: (Zhuang, Abstract; and paragraphs 0019-0020, where the large array of flash memories of Zhuang is organized into modules and banks and accessed using virtual strips and virtual zones.  Virtual strips are a group of flash memory pages from each bank of flash memory of the array of flash memories with a same virtual strip address; a virtual zone is a group of blocks of flash memories from each bank of flash memory of the array of flash memories that has a same virtual bank address.  The Examiner notes that a group of multiple pages is different from a single page address mapping; similarly, a group of multiple blocks that form a virtual zone is different from a single block address mapping.  The Examiner further notes that a virtual zone (i.e., a group of blocks) is larger than a virtual strip (i.e., a group of pages) because a block is by definition a group of pages.  Zhuang therefore particularly teaches wherein the map data manager sets different mapping methods by configuring the first mapping table in a first mapping unit and the second mapping table in a second mapping unit greater than the first mapping unit).
As per claim 20, Klein substantially teaches a storage device comprising: 
one or more first memory devices each of which performs operations in units of pages; a first controller configured to: control one of the first memory devices to perform an operation according to a first physical address indicating a page with the first memory devices by translating a first logical address to the first physical address; generate a command with a second physical address indicating a zone within one of the second memory devices by translating a second logical address to the second physical address: (Klein, Abstract; FIG. 5, reference numerals 501, 502, 510, 511, 512, 513, 520, 540, and 541; and paragraphs 0028 and 0030-0039, where master controller 501 (i.e., a first memory controller) comprises host interface 520 for communicating with a host; communication channels 512 and 513 for communicating with slave controller 502; and communication channel 510 that is used for communicating with memory devices (i.e., a first memory device group) connected to master controller 501.  In addition, slave controller 502 (i.e., a second memory controller) comprises communication channel 511 for communicating with memory devices (i.e., a second memory device group).  Klein therefore substantially teaches one or more first memory devices each of which performs operations in units of pages; a first controller configured to: control one of the first memory devices to perform an operation according to a first physical address indicating a page with the first memory devices by translating a first logical address to the first physical address; generate a command with a second 
a second controller configured to control, in response to the command, <the second memory device – no antecedent basis; the one of the second memory devices?> to perform an operation according to the second physical address: (Klein, Abstract; FIG. 5, reference numerals 501, 502, 510, 511, 512, 513, 520, 540, and 541; and paragraphs 0028 and 0030-0039, where master controller 501 (i.e., a first memory controller) comprises host interface 520 for communicating with a host; communication channels 512 and 513 for communicating with slave controller 502; and communication channel 510 that is used for communicating with memory devices (i.e., a first memory device group) connected to master controller 501.  In addition, slave controller 502 (i.e., a second memory controller) comprises communication channel 511 for communicating with memory devices (i.e., a second memory device group).  Klein therefore substantially teaches a second controller configured to control, in response to the command, the one of the second memory devices to perform an operation according to the second physical address).
Klein does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Zhuang teaches method of managing a large array of non-volatile memories.
As per claim 20, Zhuang particularly teaches:
one or more second memory devices each of which performs operations in units of zones; wherein the zone is a <greater – physically larger? logically larger?> unit than the page: (Zhuang, Abstract; and paragraphs 0019-0020, where the large array of flash memories of Zhuang is organized into modules and banks and accessed using virtual strips and virtual zones.  Virtual strips are a group of flash memory pages from each bank of flash memory of the array of flash memories with a same virtual strip address; a virtual zone is a group of blocks of flash memories from each bank of flash memory of the array of flash memories that has a same virtual bank address.  The Examiner notes that a group of multiple pages is different from a single page address mapping; similarly, a group of multiple blocks that form a virtual zone is different from a single block address mapping.  Zhuang therefore particularly teaches one or more second memory devices each of which performs operations in units of zones; wherein the zone is a <greater – physically larger? logically larger?> unit than the page).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Zhuang and Klein before them before the instant application was effectively filed, to modify the system of Klein to include the principles of Zhuang of management of a large array of flash memories based on virtual strips and virtual zones.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability .

Response to Arguments
In the Remarks dated 11/17/2021, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests the claimed features of amended independent claim 1 because the proposed combination of Zhuang with Klein fails to teach or suggest the feature of a first controller controlling a main memory device group based on a first address mapping method and a sub memory device group based on a second address mapping method in a single storage device in which a second controller communicates with a host through the first controller.  In the invention of amended claim 1, only one controller manages map data of all memory device groups, whereas the combination of Zhuang with Klein allow all controllers to manage map data of corresponding memory modules using a single address mapping method.  
Applicant's arguments dated 11/17/2021 have been fully considered, but they are moot in view of the new grounds of rejection necessitated by Applicant's amendments to independent claim 1.  The Examiner notes that the new Yu reference in combination with the combination of Zhuang with Klein clearly teaches the limitations added via amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135